Case 3:19-cv-00851-JRW Document 48 Filed 08/28/20 Page 1 of 10 PageID #: 1229




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION
                              CASE NO: 3:19-CV-851-JRW

                                       Electronically filed

CHELSEY NELSON PHOTOGRAPHY, LLC                                                     PLAINTIFFS
AND CHELSEY NELSON

v.

LOUISVILLE/JEFFERSON COUNTY METRO GOVERNMENT, ET AL.                              DEFENDANTS



                                 ANSWER TO COMPLAINT

       Defendants Louisville/Jefferson County Metro Government (“Metro”), Kendall Boyd in

his official capacity as (former) Director of the Louisville Metro Human Relations Commission,

Marie Dever, Kevin Delahanty, Charles Lanier, Sr., Laila Ramey (former member), William

Sutter, Ibrahim Syed, and Leonard Thomas, in their official capacities as members of the Louisville

Metro Human Relations Commission Enforcement Board (collectively, “Defendants”), by

counsel, for their Answer to the Complaint, state as follows:

                                        FIRST DEFENSE

       1.      Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                      SECOND DEFENSE

       2.      Each averment of the Complaint not specifically admitted to be true is denied.

                                       THIRD DEFENSE

       3.      The Introduction section of the Complaint contains characterizations and

arguments to which no response is required. To the extent any response is required, Defendants




                                                 1
Case 3:19-cv-00851-JRW Document 48 Filed 08/28/20 Page 2 of 10 PageID #: 1230




deny that Plaintiffs have standing to assert the claims in the Complaint, deny that Plaintiffs have

suffered any injury in fact, and deny that Metro Ordinance Sec. 92.05 is unconstitutional.

       4.      The averments contained in paragraphs 1-5, 219, 221-23, 277 of the Complaint call

for legal conclusions not requiring a response but to the extent a response is required said

averments are denied.

       5.      With respect to the averments contained in paragraphs 6-9, 20-47, 49-213, 217-18,

224-25, 229-34, 236-41, 243-44, 250-55, 282-83, 305, 307, and 311-19 of the Complaint,

Defendants are without sufficient knowledge or information regarding the truth of the averments

contained therein and therefore deny said averments.

       6.      With respect to the averments contained in paragraph 10 of the Complaint,

Defendants deny said averments and state that Louisville/Jefferson County Metro Government is

a consolidated local government established pursuant to KRS Chapter 67C as the governments of

the City of Louisville and Jefferson County were merged into a consolidated city/urban county

government pursuant to KRS Chapter 67C. The General Assembly expressly addressed the

applicable immunity of such governments in KRS Sec. 67C.101(2)(e), which provides that

consolidated local governments “shall be accorded the same sovereign immunity granted counties,

their agencies, officers, and employees.” See also Jewish Hosp. Healthcare Services, Inc, v.

Louisville/Jefferson County Metro Government, 270 S.W.3d 905, 906 (Ky. App. 2008)

(“[Louisville] Metro Government is entitled to sovereign immunity”); Lexington-Fayette Urban

County Government v. Smolcic, 142 S.W.3d 128, 132 (Ky. 2004) (holding that Lexington-Fayette

Urban County Government is entitled to sovereign immunity); Louisville/Metro Government v.

Cowan, 508 S.W.3d 107 (Ky. App. 2017) (same).




                                                2
Case 3:19-cv-00851-JRW Document 48 Filed 08/28/20 Page 3 of 10 PageID #: 1231




        7.    Defendants deny any averments contained in paragraphs 11 and 12 of the

Complaint that are inconsistent with Louisville Metro Ordinance No. 157-2003, Sec. 32.760 and

32.761, which speak for themselves. Defendants further answer that the Louisville Metro Human

Relations Commission is an agency within Louisville/Jefferson County Metro Government which

maintains two distinct Boards: Louisville Metro Human Relations Commission-Advocacy and

Louisville Metro Human Relations Commission-Enforcement. These two boards are not suable

entities.

        8.    With respect to the allegations in paragraph 13 of the Complaint, Defendants admit

that Kendall Boyd was the Director of the Louisville Metro Government Human Relations

Commission at the time the Complaint was filed, but deny that Mr. Boyd currently holds that

position.

        9.    Defendants deny any averments in paragraphs 14 and 17 of the Complaint that are

inconsistent with Louisville Metro Ordinance No. 193-2004, Sec. 92.08-92.10, which speak for

themselves.

        10.   Defendants admit the averments contained in paragraphs 15, 18, 19, 269-71, 273,

303, and 306 of the Complaint.

        11.   With respect to the allegations in paragraph 16, Defendants admit that Defendants

Marie Dever, Kevin Delahanty, Charles Lanier, Sr., Laila Ramey, William Sutter, Ibrahim Syed,

and Leonard Thomas were Enforcement Board Commissioners at the time the Complaint was

filed, but deny that Ms. Ramey is currently an Enforcement Board Commissioner.

        12.   With respect to the averments contained in paragraph 48 of the Complaint,

Defendants admit that filings available on the Kentucky Secretary of State Website reflect that

Chelsey Nelson Photography, LLC was organized and registered as an LLC in October 2019.



                                              3
Case 3:19-cv-00851-JRW Document 48 Filed 08/28/20 Page 4 of 10 PageID #: 1232




Defendants lack sufficient information to admit or deny the averments with respect to Chelsey

Nelson’s motivations and therefore deny those averments.

       13.     Defendants deny any averments in paragraphs 214-16 and 220 of the Complaint

that are inconsistent with Louisville Metro Ordinance Sec. 92.01 and 92.02 and 92.05, which speak

for themselves.

       14.     Defendants deny the averments in paragraphs 226-28, 235, 245, 308, 310, and 321-

325 of the Complaint.

       15.     Paragraphs 242 and 258-60 set forth legal conclusions not requiring a response

and/or describe hypothetical, speculative, non-imminent scenarios which improperly request an

advisory opinion. To the extent any further response is required, Defendants deny said averments.

       16.     Defendants deny any allegations in Paragraphs 246-49 which are inconsistent with

Louisville Metro Ordinance Sec. 92.05, which speaks for itself.

       17.     With respect to the allegations in paragraphs 256 and 257 of the Complaint,

Defendants admit that, if posted, the portion of the statements attached as Exhibits 1 and 2 to the

Complaint which state that services that are provided to different-sex couples will be denied to

same-sex couples because of their sexual orientation would violate the Denial Clause and the

Unwelcome Clause as those terms are defined in the Complaint. Defendants deny all other

allegations in paragraphs 256 and 257 of the Complaint.

       18.     The allegations in paragraphs 261 and 267-68 are too vague and ambiguous to

permit Defendants to admit or deny the allegations. To the extent any further response is required,

Defendants deny any allegations inconsistent with the Metro Ordinance sections cited or

referenced therein.




                                                4
Case 3:19-cv-00851-JRW Document 48 Filed 08/28/20 Page 5 of 10 PageID #: 1233




       19.     Paragraphs 262-66, 272, 274-81, and 284-302 of the Complaint purport to quote

from and/or characterize various provisions of the Metro Ordinance, which speak for themselves.

Defendants deny any allegations that are inconsistent with the sections of the Metro Ordinance

cited or referenced in these paragraphs.

       20.     With respect to the allegations in paragraph 304 of the Complaint, Defendants

admit that the Enforcement Commission regularly investigates and processes complaints it

receives against places of public accommodation. With respect to the exact number of such

complaints in a particular range of years, Defendants admit to the number of complaints reflected

in Metro’s public records.

       21.     Paragraph 309 of the Complaint combines legal conclusions to which no response

is required with an incomplete hypothetical scenario. To the extent any further response is

required, Defendants deny the allegations in paragraph 309.

       22.     Paragraph 320 of the Complaint sets forth a legal conclusion based on incomplete

facts and qualifications with respect to the scope of services that would subject Plaintiffs to

Louisville’s Accommodations and Publication Provisions. Further with respect to the averments

contained in paragraph 320 of the Complaint, Chelsey Nelson Photography, LLC is an LLC as set

forth in the Complaint and not a sole proprietorship and therefore Chelsey Nelson does not have

standing for an advisory opinion and she is not a proper Plaintiff in this case.

       23.     With respect to the averments contained in paragraphs 326, 343, 360, 366, and 373

of the Complaint, said averments are merely restatements of the allegations contained in

paragraphs 1-325 of the Complaint and therefore Defendants restate their Answers contained in

paragraphs 1-22 of this Answer as if set forth in full.




                                                  5
Case 3:19-cv-00851-JRW Document 48 Filed 08/28/20 Page 6 of 10 PageID #: 1234




       24.     Paragraphs 327-330, 344-46, 348, 358-59, 361, 367, 374, and 376 of the Complaint

set forth legal conclusions and arguments to which no response is required.

       25.     Defendants deny the allegations in paragraphs 331-336, 340-42, 347, 349-55, 362-

65, 370-72, and 378-81 of the Complaint. With respect to paragraph 351, Defendants deny any

contact with Plaintiff before this suit was filed and specifically deny that Plaintiffs ever contacted

Defendants to request a religious exemption.

       26.     Defendants are without sufficient information to admit or deny the allegations in

paragraphs 337-39, 356-57, and 375 of the Complaint and therefore deny those allegations.

       27.     Defendants deny any allegations in paragraphs 368-69 and 377 of the Complaint

that are inconsistent with the provisions of the Ordinance or Statute quoted or referenced therein.

                                       FOURTH DEFENSE

       28.     Each of the above-mentioned Defendants pleads as an affirmative defense qualified

immunity which is a bar to the Plaintiffs’ case and alleged claims asserted.

                                         FIFTH DEFENSE

       29.     Each of the above-mentioned Defendants pleads as an affirmative defense

sovereign immunity which is a bar to the Plaintiff’s case and alleged claims asserted.

                                         SIXTH DEFENSE

       30.     Plaintiffs lack standing under Article III of the United States Constitution as

Plaintiffs fail to meet the injury-in-fact requirement for an action and the case is not ripe and the

threat of enforcement of the subject Metro Ordinance 92.05 is not sufficiently imminent.




                                                  6
Case 3:19-cv-00851-JRW Document 48 Filed 08/28/20 Page 7 of 10 PageID #: 1235




                                       SEVENTH DEFENSE

       31.     Plaintiffs do not have an actual case or controversy and their situation is

hypothetical and conjectural and speculative rather than an imminent injury in fact or real or

imminent and therefore Plaintiffs have no claims or standing in this action.

                                        EIGHTH DEFENSE

       32.     The Court should exercise its equitable discretion to decline review of Plaintiffs’

claims, which are not justiciable or ripe.

                                         NINTH DEFENSE

       33.     With respect to Plaintiffs’ claims for injunctive or declaratory relief, Plaintiffs do

not have a real and immediate threat of future injury or sufficient likelihood that they will be

affected by the alleged unlawful conduct and therefore Plaintiffs cannot establish irreparable harm

or injury in fact as required for the issuance of injunctive or declaratory relief.

                                         TENTH DEFENSE

       34.     Plaintiffs do not have standing to litigate any claims under 42 U.S.C. Sec. 1983 et.

al. or other alleged constitutional claim as Plaintiffs have not incurred a direct or immediate injury

resulting from the violation of a constitutional right designed to protect them, or any one of them.

                                      ELEVENTH DEFENSE

       35.     As further set forth in Defendants’ response to Plaintiff’s motion for a preliminary

injunction, Plaintiffs cannot satisfy the requirements for injunctive relief.

                                       TWELFTH DEFENSE

       36.     Plaintiffs are not entitled to reasonable attorneys’ fees or costs or expenses in

accordance with 42 U.S.C. Sec. 1988.




                                                   7
Case 3:19-cv-00851-JRW Document 48 Filed 08/28/20 Page 8 of 10 PageID #: 1236




                                      THIRTEENTH DEFENSE

          37.   Plaintiffs have not suffered any damages that would entitle them to an award of

compensatory damages and Defendants have sovereign immunity for claims stemming from any

duties while in their official capacities.

                                     FOURTEENTH DEFENSE

          38.   Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. Sec. 2201 and Sec.

2202 this Court should decline to assume jurisdiction in this case requesting declaratory relief or

otherwise decline to exercise its discretion in avoiding and/or declining a decision for the requested

relief.

                                       FIFTEENTH DEFENSE

          39.   Pursuant to Fed R. Civ. P. 8(c) and/or 12(b), Defendants assert the affirmative

defenses of lack of subject matter jurisdiction, improper venue and/or any of the other named

affirmative defenses set forth in these rules as a bar to Plaintiffs’ claims herein.

                                      SIXTEENTH DEFENSE

          40.   As Chelsey Nelson Photography, LLC is a Kentucky limited liability corporation,

her business is not a solo proprietorship and she personally does not have standing in this action

and personally she is not a proper Plaintiff.

                                    SEVENTEENTH DEFENSE

          41.   Defendants reserve the right to assert additional defenses, counterclaims, and/or

third-party claims that may be revealed during the discovery process.




                                                   8
Case 3:19-cv-00851-JRW Document 48 Filed 08/28/20 Page 9 of 10 PageID #: 1237




       WHEREFORE, the Defendants named above respectfully demand as follows:

       1.      That the Complaint and all claims be dismissed with prejudice and that Plaintiff

take nothing thereby;

       2.      That Defendants be awarded their cost herein expended and, if applicable, their

reasonable attorneys’ fees;

       3.      That the Court find Plaintiffs lack standing to assert the claims in the Complaint;

       4.      Trial by jury on all issues so triable;

       5.      For apportionment if appropriate; and

       6.      For any and all other relief to which Defendants may appear to be entitled.




                                               Respectfully submitted,

                                               /s/ Casey L. Hinkle

                                               MIKE O’CONNELL,
                                               JEFFERSON COUNTY ATTORNEY
                                              JOHN F. CARROLL
                                              JASON D. FOWLER
                                              Assistant Jefferson County Attorneys
                                              531 Court Pl., Ste. 900
                                              Louisville, KY 40202
                                              (502) 574-6321 (phone)
                                              (502) 574-4215 (fax)

                                               DAVID S. KAPLAN
                                               CASEY L. HINKLE
                                               Kaplan Johnson Abate & Bird LLP
                                               710 W. Main St., 4th Floor
                                               Louisville, KY 40202
                                               (502) 416-1630
                                               dkaplan@kaplanjohnsonlaw.com
                                               chinkle@kaplanjohnsonlaw.com

                                              Counsel for Defendants
                                              Louisville/Jefferson County Metro Government et al.


                                                  9
Case 3:19-cv-00851-JRW Document 48 Filed 08/28/20 Page 10 of 10 PageID #: 1238




                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Answer was electronically filed on this 28th
day of August 2020 via the Court’s electronic filing system, which will send notice of the filing to
all counsel of record.

                                              /s/ Casey L. Hinkle
                                              Counsel for Defendants




                                                10
